Title: To Thomas Jefferson from Caspar Wistar, 16 November 1803
From: Wistar, Caspar
To: Jefferson, Thomas


               
                  Dear Sir,
                  on or before 16 Nov. 1803
               
               It has happened to me more than once, to feel great pain & regret while I was writing to you, on account of the trouble I occasioned you, & the liberty I was taking, in soliciting promotion &ca., for the persons in question. I assure you those sensations occur with unusual force on the present occasion, which is this—Dr. Bache has nearly concluded his tour [of] attendance on the Missisippi Boat-men, for this year, & I should suppose with great success, as he has lost but 7 out of 400 Patients he has however been sick twice, & is so much discouraged, by the smallness of the Compensation, & the severity of the duty, that he has requested my Sister to solicit for him the place of Land-Officer, which he supposes to be vacant.
               Your Knowledge of the Gentleman, & of the business, makes you really a better Judge than any other person, & I therefore will only add my sincere request & wish that you would forgive the liberty taken by Your affectionate friend
               
                  C. Wistar J[unr.] 
               
             